1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
6    Attorney for Defendant
     DERRICK WALKER
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:17-CR-00201-TLN
11                                               )
                     Plaintiff,                  ) STIPULATION AND ORDER TO CONTINUE
12                                               ) STATUS CONFERENCE
            vs.                                  )
13                                               ) Date: February 21, 2019
     DERRICK WALKER,                             ) Time: 9:30 a.m.
14                                               ) Judge: Hon. Troy L. Nunley
                     Defendant.                  )
15                                               )
                                                 )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Assistant United States Attorney Jason Hitt, attorney for Plaintiff and Federal
19   Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney for
20   Derrick Walker, that the status conference, currently scheduled for February 21, 2019, be

21   continued to May 2, 2019 at 9:30 a.m.

22           The reason is that defense counsel needs further time to conduct an investigation and that
23   further discovery is about to be disclosed, after which defense counsel will need time to examine
24   it and review it with her client.

25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
     excluded of this order’s date through and including May 2, 2019; pursuant to 18 U.S.C. §3161
26
     (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
27
     upon continuity of counsel and defense preparation.
28
     Stipulation to Continue Status Conference       -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4    Dated: February 19, 2019                      HEATHER E. WILLIAMS
                                                   Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  DERRICK WALKER

9    Dated: February 19, 2019
                                                   McGREGOR W. SCOTT
10                                                 United States Attorney

11                                                 /s/ Jason Hitt
                                                   JASON HITT
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including May 2,
9    2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 21, 2019 status conference shall be continued until May 2, 2019, at 9:30
13   a.m.
14
15   Dated: February 20, 2019
16                                                             Troy L. Nunley
                                                               United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
